Order in so far as it denies motion to strike from the complaint the words “ and rules ” and grants motion of plaintiff to strike from the answer the second affirmative defense reversed and otherwise so far as appealed from affirmed and defendant’s motion so far as it relates to striking from the complaint the words “ and rules ” granted and plaintiff’s motion so far as it relates to the second affirmative defense denied, without costs. (See Schumer v. Caplin, 241 N. Y. 346; Giore v. General Railway Signal Co., ante, p. 708.) All concur. (The portion of the order appealed from denies motion to strike out certain portions of the complaint in a silicosis action, and grants motion to strike out certain affirmative defenses.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.